PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/780,321
Filing Date: 31 May 2018
Appellant(s): GENETEC INC.



__________________
Carl Wischhusen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 03/18/2022 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-8, 11-12, 14, 17, 19-21, & 24-25 are rejected under nonstatutory Double Patenting as being unpatentable over claim 1-23 of copending Application No. 17/076323 (“Yigit `323”), hereinafter referred to as Yigit `323.

Claims 2-3, 5, 9, 15-16, 18, & 22 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `323, in view of US 2006/0255119A1 (“Marchasin”), hereinafter referred to as Marchasin.

Claims 13 & 26 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `323, in view of US 6081206B2 (“Kielland”), hereinafter referred to as Kielland.

Claims 27-28 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `323, in view of US 2013/0141253A1 (“Sirota”), hereinafter referred to as Sirota.

Claims 1, 3-4, 7-9, 12, 14, 16-17, 20-22, & 25 are rejected under nonstatutory Double Patenting as being unpatentable over claim 1-30 of copending Application No. 17/072362 (“Yigit `362”), hereinafter referred to as Yigit `362.

Claims 2, 5-6, 11, 15, 18-19, & 24 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `323, in view of Marchasin.

Claims 13 & 26 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `362, in view of Kielland.

Claims 27-28 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `362, in view of Sirota.

Claims 1, 3-5, 7-8, 11-12, 14, 16-18, 20-21, & 24-25 are rejected under nonstatutory Double Patenting as being unpatentable over claim 1-30 of copending Application No. 17/076118 (“Yigit `118”), hereinafter referred to as Yigit `118.

Claims 2, 6, 9, 15, 19, & 22 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `118, in view of Marchasin.

Claims 13 & 26 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `118, in view of Kielland.

Claims 27-28 are rejected under nonstatutory Double Patenting as being unpatentable over Yigit `118, in view of Sirota.

Claims 1-9, 11-12, 14-22, & 24-25 are rejected under 35 U.S.C 101(a)(1) as being anticipated by Marchasin. 

Claims 13 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Kielland.

Claim 27-28 is rejected under 35 U.S.C. 103 as being unpatentable over Marchasin, in view of Sirota.

Claims 1-9, 11-22, & 24-28 are rejected under 35 U.S.C 101.

(2) Response to Argument

Rejection of Claims 1-9, 11-22, & 24-28 under nonstatutory Double Patenting.

Regarding First Issue (Claims 1-9, 11-22, & 24-28)

(1)	Appellant’s Response, Appellants responds “As the double patenting rejections are provisional rejections, Appellant requested that the Examiner hold these rejections in abeyance until the claims are otherwise found to be allowable. Appellant intends to submit a Terminal Disclaimer upon allowance of the claims.” 
	
(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
	Appellants do not provide separate arguments, and the amendments to the claims do not overcome the previous Double Patenting rejection. Therefore, the previous Double Patenting rejection is maintained. 
Since it has been established that the rejection of claims 1-9, 11-22, & 24-28 as being unpatentable under Nonstatutory Double patenting is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-9, 11-22, & 24-28 under Non-statutory Double Patenting should be sustained. 

Rejection of Claims 1-9, 11-12, 14-22, & 24-25 under 35 U.S.C 102(a)(1).

Regarding Second Issue (Claim 1)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claim 1 under  35 U.S.C 102(a)(1) because Marchasin does not explicitly disclose the limitation “at the processor, searching said at least one extraneous past parking events and identifying a matched parking event between a particular extraneous past parking event and the current parking event generated at the processor on the basis of their respective parking data and determining at least in part on the basis of the parking data of matched parking event that a parking violation has occurred” On page 17 of the Brief, Appellant states that “Therefore, even under the Examiner’s interpretation, Marchasin does not teach a mobile parking enforcement device that comprises all the features of the rejected claims. Notwithstanding the above, even considering arguendo, a hypothetical combination of the logic of Marchasin’ s reader 8 and the privilege analysis performed by the privilege module of the remote system 1, Marchasin simply does not disclose determining a parking violation in the manner claimed. Indeed, the reader 8 and the privilege module 40, considered alone or in combination, do not perform determining a parking violation at a mobile parking enforcement device using two different parking events of any kind, much less using a current parking event and an extraneous past parking event, as the following makes clear: a) The reader of Marchasin does not determine a parking violation as claimed” The Appellant further states on page 17 of the Brief “The reader 8 of Marchasin does not determine a parking violation based on a matched parking event between a current parking event and an extraneous past parking event. Rather, the reader 8 can receive the results of the privilege analysis by the privilege module 40 from the system 1 and the parking enforcement officer may then take an enforcement action, such as issuing a citation or immobilizing the vehicle (Marchasin at para. 79-80, 85).” Appellant also argues on page 18 of the Brief, “The privilege analysis performed by the remote system of Marchasin does not determine a parking violation as claimed”. Appellant further argues on page 18 of the Brief, “The privilege analysis performed by the remote system of Marchasin does not determine a parking violation based on a matched parking event between a current parking event and an extraneous past parking event... Neither of these circumstances-as explained further below-consider the use of past parking events in determining the parking permit violation”. Appellant further argues on page 19 of the Brief, “The combination of the reader and the privilege analysis performed by the remote system of Marchasin does not disclose the claimed features” Appellant further states, “Even if it is assumed, arguendo, that one of ordinary skill in the art would have modified the reader 8 of Marchasin to implement the privilege analysis instead of the remote system – a point which Appellant does not concede – this still would not disclose determining a parking violation based on a matched parking even between a current parking event and an extraneous past parking event. Marchasin does not contemplate the use of two different parking events when determining if there is a parking violation and, in particular, does not identify a match between a current parking event generated by the reader 8 and a particular past parking events comprising data generated by another reader.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the prior art does not disclose determining a violation using two different parking events, furthermore a current parking event and a past parking event. Appellant further argues that the reader and privilege analysis together do not perform the limitation in question. The prior art Marchasin is a system that manages a parking environment. Marchasin discloses a PermitView System that is a computer-based system that contains a User Interface, a Report Generator, a Privilege Module and a Permit Database. Further this computer based system can be considered a server (see at least Marchasin, para. [0050]). This shows that the privilege module and report generator and the database are all in one server/computer. Marchasin further discloses a reader that is able to scan a vehicle that is parked and check for violations. The reader scans the vehicle through scanning an RFID tag number and further captures the parked vehicle data or current parking data. The scan is sent to the PermitView System and retrieves data from the Privilege Module which retrieves the tag data. The tag data includes authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). Once the tag data has been received and conducted a privilege analysis, it is sent to the reader for appropriate action to be taken in view if a violation has occurred. A comparison is conducted between the parked vehicle data (current parking event) and the parking privilege data/authorized vehicle data (past parking events) and a conclusion is met if the data indicates a parking violation has occurred. The patrol enforcement officer then checks the data and can conclude if a violation has occurred (see at least Marchasin, para. [0080-0082]). The violation determination can further be made by the officer or the PermitView system (server) (see at least Marchasin, para. [0084]). Thus the tag data indicates past events for the vehicle, where it is able to park and further it contains the information to compare to the parked vehicle data that is currently being scanned. Also the readers are able to execute functions of data capture, data storage and scanning activity (see at least Marchasin, para. [0058]). The data shows reports of all scans and can show how long vehicles are parked and the data is updated in real-time, showing any change to permits or privileges of a parked vehicle. With this information, a parked vehicle can be parked lawfully at one time and at a later time be in violation in view of the updates of the permits and privileges of the vehicle. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claim 1 as being unpatentable under 35 U.S.C 102(a)(1) anticipated by Marchasin is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1 under 35 U.S.C 102(a)(1) should be sustained. 

Regarding Third Issue (Marchasin does not disclose receiving from a remote server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of independent claim 1 under  35 U.S.C 102(a)(1), Appellant further argues that the prior art does not disclose the limitation “receiving at the wireless interface form said parking enforcement server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle”. The Appellant further argues on page 20 of the Brief “It should be noted, firstly, that the report generator has nothing to do with the permit management process and the detection of parking permit violation. It has separate functionality and which operates independently with respect to the permit management processor of cited paragraphs [0077]-[0078].  Nonetheless, as explained in further detail below, the report generator 30 and permit management process of Marchasin fail to disclose a mobile parking enforcement device that receives, from a remote parking enforcement server, a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device.”. Appellant further argues on page 21 of the Brief “The tag data of Marchasin does not provide an extraneous past parking event”. Appellant further states “The tag data of Marchasin, as cited by the Examiner at paragraphs [0077]-[0078], does not disclose a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle. Rather, the tag data of Marchasin relates to attributes of the vehicle currently being scanned (and its permits and privileges), rather than past parking events. Appellant further argues on page 22 of the Brief, “The reports of Marchasin does not disclose receiving extraneous past parking events” Appellant further states “The reports of Marchasin do not disclose a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device and corresponding to an extraneous past parking event for a particular vehicle. In fact, Marchasin does not describe or suggest that reports produced by the report generator 30 are used in determining violations – such determinations are made by retrieving tag data from the permit database 50 (Marchasin at para. 77). In other words, the report data discussed at paragraphs 64-68 of Marchasin is not what is received in the receiving of the RFID tag identifier and parked vehicle data discussed in paragraphs 77 and 78 (see Figs. 2 and 3 of Marchasin).


(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the prior art does not disclose a server that is able to send past parking data to the reader and does not even disclose a server. Further the Appellant argues that the tag data does not disclose past parking events and just merely show attributes of the vehicle currently being scanned and that the reports have nothing to do with a past parking event. As recited in the response above, Marchasin discloses a PermitView System that is a computer-based system that contains a User Interface, a Report Generator, a Privilege Module and a Permit Database. Further this computer based system can be considered a server (see at least Marchasin, para. [0050]). Marchasin further discloses a reader that is able to scan a vehicle that is parked and check for violations. The reader scans the vehicle through scanning an RFID tag number and further captures the parked vehicle data or current parking data. The scan is sent to the PermitView System and retrieves data from the Privilege Module which retrieves the tag data. The tag data includes authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). As recited above, Marchasin further discloses the tag data including authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). Once the tag data has been received and conducted a privilege analysis, it is sent to the reader for appropriate action to be taken in view if a violation has occurred. A comparison is conducted between the parked vehicle data (current parking event) and the parking privilege data/authorized vehicle data (past parking events) and a conclusion is met if the data indicates a parking violation has occurred. The patrol enforcement officer then checks the data and can conclude if a violation has occurred (see at least Marchasin, para. [0080-0082]). The violation determination can further be made by the officer or the PermitView system (server) (see at least Marchasin, para. [0084]). Thus the tag data indicates past events for the vehicle, where it is able to park and further it contains the information to compare to the parked vehicle data that is currently being scanned. Marchasin further shows that there is more than one reader and that the scans are all sent to the server and further the reader can receive reports for a particular area the patrol officer is in for that day. The readers can request reports from the Synchronizing module in the PermitView system and provide data updates. The readers can be docketed at a docking station and the data is able to be downloaded and uploaded to the Permit View System from one or more readers (see at least Marchasin, para. [0061-0065]). This indicates that the scans that are happening can be by more than one reader and the data uploaded regarding a past event by more than reader. Also the readers are able to execute functions of data capture, data storage and scanning activity (see at least Marchasin, para. [0058]). The data shows reports of all scans and can show how long vehicles are parked and the data is updated in real-time, showing any change to permits or privileges of a parked vehicle. With this information, a parked vehicle can be parked lawfully at one time and at a later time be in violation in view of the updates of the permits and privileges of the vehicle. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 1 as being unpatentable under 35U.S.C 102(a)(1) anticipated by Marchasin is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1 under 35 U.S.C 102(a)(1) should be sustained.

Regarding Fourth Issue (Examiner has conflated the functionality of the report generator of Marchasin with the permit management process and the 102 rejection is improper)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claim 1 under  35 U.S.C 102(a)(1), as the Appellant argues on page 23 of the Brief , “The Examiner has conflated the functionality of the report generator of Marchasin with the permit management process, and, therefore, has not found in Marchasin all of the claimed elements arranged as in the claims.” Appellants further argue “The Examiner cites paragraphs [0065]-[0067] of Marchasin, which related to the report generator, and paragraphs [0077]-[0078], which related to the permit management process, in rejecting the features of claim 1 discussed above. These two things are so unrelated that even trying to give the most generous reading possible to the Office Action, Appellant cannot see the pertinence of these separate, independent functionalities to the claimed features. In this instance, we would need to rely on the Examiner’s explanation; however, the Examiner has failed to provide any additional evidence or explanation in the Office Action as to how these separate, independent functionalities of Marchasin would be understood by one of ordinary skill in the art to disclose the aforementioned claimed features.” Appellant further argues on page 26 of the Brief, “Although Marchasin discloses that a reader 8 can request a report from the report generator 30 (see, Marchasin at para. 66-68), the reader does not receive “permit data updates” or “general data of the vehicle currently being scanned” from the report generator 30, as the Examiner contends in the portion of the Advisory Action quoted above.” Appellant further argues on page 27 of the Brief, “The Examiner is also incorrect in suggesting that Marchasin teaches, “parked vehicle data can be entered by one reader and the second scan by a different reader at a different time, can show how long the vehicle is able to park and how long it has been parked based on the permit holder data, as stated in the quoted portion of the Advisory Action above. First Marchasin is silent as to a vehicle being scanned by two different readers at two different times. Second, even if, arguendo, a vehicle were to be scanned by two different reader at two different times, the same tag data would be retrieved both times, i.e., the tag data corresponding to the “tag number” of the RFID tag of the vehicle. As such, the tag data would not provide two different time values to compare to determine how long a vehicle had been parked, as the Examiner seems to suggest. The tag data would not provide a basis for determining how long a vehicle has been parked.” Appellant further argues on page 28 of the Brief, “The rejection of claims under 35. U.S.C 102 is improper”. Appellant further states “The foregoing arguments – explaining how the Examiner erred in rejecting the claims as anticipated – establish two independent bases of Examiner error: (i) Marchasin does not disclose determining a parking violation at a mobile parking enforcement device using a current parking event and an extraneous past parking event, as claimed; and (ii) Marchasin does not disclose receiving from a remote server a set of at least one extraneous past parking events each comprising extraneous past parking data captured by another parking enforcement device, as claimed.”


(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellant argues that the Examiner conflated the parts of the PermitView system as one and that the tag data only shows attributes and no past parking events. Further Appellant argues that the 102 rejection is improper. As recited in the previous arguments above, Marchasin discloses a PermitView System that is a computer-based system that contains a User Interface, a Report Generator, a Privilege Module and a Permit Database. Further this computer based system can be considered a server (see at least Marchasin, para. [0050]). Marchasin also discloses a reader that is able to scan a vehicle that is parked and check for violations. The reader scans the vehicle through scanning an RFID tag number and further captures the parked vehicle data or current parking data. The scan is sent to the PermitView System and retrieves data from the Privilege Module which retrieves the tag data. The tag data includes authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). This indicates that the report generator and Permit View system are conflated and are one entity. The report generator is able to send data to the privilege module and/or to the PermitView system to send to the reader. The report generator accesses reports that contain all violations and updated information for permits and authorized vehicle data to a reader. As recited above, Marchasin further discloses the tag data including authorized vehicle data, permit holder data, and parking privilege data. The parking privilege data contains parking rights and/or privileges for the vehicle in one or more locations, zones, streets, lots, spaces, and other areas a vehicle is permitted to park and further the parking times and the vehicle is able to park (see at least Marchasin, para. [0077-0078). Once the tag data has been received and conducted a privilege analysis, it is sent to the reader for appropriate action to be taken in view if a violation has occurred. A comparison is conducted between the parked vehicle data (current parking event) and the parking privilege data/authorized vehicle data (past parking events) and a conclusion is met if the data indicates a parking violation has occurred. The patrol enforcement officer then checks the data and can conclude if a violation has occurred (see at least Marchasin, para. [0080-0082]). The violation determination can further be made by the officer or the PermitView system (server) (see at least Marchasin, para. [0084]). Thus the tag data indicates past events for the vehicle, where it is able to park and further it contains the information to compare to the parked vehicle data that is currently being scanned. This shows to separate events that are being compared to check for a potential violation. Further, the 102 rejection is not improper. Marchasin anticipates the claimed invention and in view of the arguments above, the 102 rejection is proper. Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 1 as being unpatentable under 35U.S.C 102(a)(1) anticipated by Marchasin is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 1 under 35 U.S.C 102(a)(1) should be sustained.

Regarding Fifth Issue (Claims 2-9, 11-22, & 26) 

Appellants provide no separate arguments as to why claims 2-9, 11-22, & 26 are allowable over the prior art of record and it has been established that independent claim 1 was properly rejected as being anticipated under 35 U.S.C 102(a)(1) and unpatentable over the 103 rejection, it is respectfully requested that the Board affirm the rejection of dependent claims 2-9, 11-22, & 26. 
For the above reasons, it is believed that the rejections of claim 2-9, 11-22, & 26 under 35 U.S.C 102(a)(1) and 35 U.S.C 103 should be sustained. 

Regarding Sixth Issue (Claims 27-28) 

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claim 1 under  35 U.S.C 103, as the Appellant argues on page 30 of the Brief , that the prior art does not disclose the limitation “further comprising transmitting by the wireless interface at least a portion of said current parking event generated by the processor so as to be available as an extraneous past parking event to another parking enforcement device.” Appellant further states “However, the cited portion of Sirota merely describes transmitting a “traffic image file” to a “human classificatory” for further processing. Even if one were to assume, arguendo, that the “traffic image file” of Sirota constituted a “current parking event” – which Appellant does not concede – Sirota is silent as to making such information available to another parking enforcement device, as claimed.” 


(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellant argues that the prior art does not disclose the limitation “further comprising transmitting by the wireless interface at least a portion of said current parking event generated by the processor so as to be available as an extraneous past parking event to another parking enforcement device”. Sirota teaches a traffic and recording module transmits a portion of a traffic image file with an identifier and retains the information related to the traffic and detected event of potential violations in separate folders. The folder with the information of the portion the image file is stored into an actionable portfolio and used for further processing. The storage of files are used for later processing of violations and other traffic events. Sirota was mainly used to show the idea of current events happening be able to be stored away and used for later processing in general.  Since the final Office action clearly maps the claim limitations to the prior art, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claim 1 as being unpatentable under 35U.S.C 103 unpatentable over Marchasin in view of Sirota is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claim 27-28 under 35 U.S.C 103 should be sustained.

Regarding Seventh Issue (Claims 1-9, 11-22, & 24-28 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-9, 11-22, & 24-28 under  35 U.S.C 101, as the Appellant argues on page 32 of Brief, “The claims do not recite a Judicial Exception under Step 2A, Prong one.” Appellant further states “However, as discussed below, the Examiner’s breakdown of claim 1 into a set of overly generalized, overly abstracted mental steps is not based on a proper claim interpretation, as none of the claim terms have been explicitly interpreted and the specification has not been considered.” Further the Appellant argues on page 34 of the Brief , “A proper claim interpretation, even under broadest reasonable interpretation standard, requires consideration of the claim as a whole and requires consideration of the specification.” Appellant further argues on page 35 of the Brief, “The Examiner has failed to show that the elements of the independent claim 1, when properly interpreted in light of the specification are able to practically performed in the human mind.” Appellant further argues “As is apparent from the table above, the Examiner provides only an overly generalized overly abstracted characterization of the claim elements-none of the claim terms have been explicitly interpreted and there is no discussion of, or citations to, the specification in this analysis.” Appellant further states on page 35-36 of the Brief, “The elements of claim 1, when properly interpreted in light of the Specification are not, in fact, able to practically performed in the human mind.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the claims not reciting a Judicial Exception and that the claims were not interpreted in light of the specification and that the claims are not able to practically performed in the human mind. Examiner respectfully disagrees. Under broadest reasonable interpretation of the claims, the application recites a mental process which is a Judicial Exception. The claims as a whole were interpreted and concluded to recite a mental process that is actually able to be performed in the human mind. As a whole the claims recite a method for parking enforcement that is able to generate a first parking event for a vehicle. Then retrieve past data regarding the nearby vehicle to see if the current data and the past data match. If the data matches and based on the comparison of the current data and the past data the patrol officer determines a violation and outputs a parking ticket. The hardware regarding the wireless interface, remote parking enforcement server, data interface, a processor and memory are all additional elements that are used to initiate instructions of receiving data and sending data. Any person is able to sit on a bench next to a meter and determine a vehicle first parking at a meter and inputting money towards the meter. The person then takes note of the vehicle and license plate and other data such as make, model and color and the time and location of this parking event and can further dictate how long a vehicle was set to park at a meter. Then the user can come back after a set time and take new data of a parked vehicle at a meter. The user then checks the previous log of data and compare if they are same vehicle based on just a license plate (portion of the rest of the data) and conclude the parked vehicle has parked past the allotted time for it. The user then generates a violation and issues the violation to the vehicle in question. The Examiner has interpreted the claims in light of the specification and further showed a mental process being performed in the mind. The hardware in the claims was concluded to be additional elements considering the mental process did not require any of the hardware to carry out the mental process. The hardware consists of processors, computers and image sensors to carry out instructions initiated by the person to reach the same conclusion. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument. 
	Since it has been established that the rejection of claims 1-9, 11-22, & 24-28  as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-9, 11-22, & 24-28 under 35 U.S.C 101 should be sustained. 

Regarding Eighth Issue (Claims 1-9, 11-22, & 24-28 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-9, 11-22, & 24-28 under  35 U.S.C 101, as the Appellant argues on page 39 of the Brief, “The claims as a whole integrate the alleged Judicial Exceptions into a practical application, Under Step 2A, Prong Two.” Appellant further states “The claims, considered in light of the specification focus on a specific improvement in relevant technology.” Further the Appellant argues on page 43 of the Brief , “In view of the above, it is deemed that independent claim 1, when properly considered as a whole and interpreted “in light of the specification as it would be interpreted by one of ordinary skill in the art,” integrates the alleged judicial exception(s) into a practical application, and, therefore, claim 1 is not directed to a judicial exception. It follow, then that claims 2-9, 11-22, & 24-28, which include the features of independent claim 1 along with additional features, also integrate the alleged judicial exception into a practical applications, and therefore, claims 1-9, 11-22, & 24-28 are not directed to a judicial exception.” Appellant further states on page 43 of the Brief, “Recent Board decisions in the examiners art unit involving rejections under 35 U.S.C. 101 have focused on whether the claims integrate a judicial exception into a practical application by providing a specific improvement in relevant technology.”

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the claims as a whole integrate the alleged Judicial Exception into a practical application and that the claims in light of the specification focuses on a specific improvement in relevant technology. Examiner respectfully disagrees. As previously recited in the previous office action, per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the parking hardware including the processors, parking acquisition hardware, server and memory, are applying instructions in order to reach the end result of detecting a parking violation. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). Examiner has interpreted claims in light of the specification and found that all the hardware are additional elements with introduced to perform mere instructions. Appellant further states and includes recent board decisions with other cases, however Appellant does not include any further arguments as to how these cases are related to the application at hand. Further, the facts of the cases with the recent board decision are different from the application at hand. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 1-9, 11-22, & 24-28 as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-9, 11-22, & 24-28 under 35 U.S.C 101 should be sustained.

Regarding Ninth Issue (Claims 1-9, 11-22, & 24-28 Under 35 U.S.C 101 should be reversed)

(1)	Appellant’s Argument, Appellants argue that the Board should reverse the rejection of claims 1-9, 11-22, & 24-28 under  35 U.S.C 101, as the Appellant argues on page 48 of the Brief, “The Examiner’s Contention that the Claims do not Integrate the Alleged Judicial Exception Into a Practical Application Based on a Flawed Analysis of the Claims.” Appellant further states “The Final Office Action is silent regarding any interaction among the alleged judicial exception and what the Examiner identifies as being the additional elements, i.e., “a wireless interface; a data interface; a processor’ a parking enforcement server’ a mobile parking enforcement device’ a parking data acquisition hardware.” Therefore, the Examiner has failed to address the interactions by which, as discussed above, parking events are generated based on parking data from parking data acquisition hardware (e.g., cameras and GPS) for vehicles in the vicinity and extraneous parking data is received from other parking enforcement devices as past parking events and store in local, quickly-accessible storage along with the locally-generated parking events.” Appellant further argues on page 50 of the Brief, “Second, as discussed above in the context of Step 2A, Prong One, the Examiner has failed to interpret the claim “in light of the specification as it would be interpreted by one of ordinary skill in the art.” None of the claim terms have been explicitly interpreted and there is no discussion of, or citations to, the specification in the Examiner’s analysis.” Appellant further argues on Page 50 of the Brief, “However, the Examiner has failed to provide any basis for his conclusion that components recited in claim 1 are generic. For example, the Examiner has failed to explain why the parking data acquisition hardware would be considered generic, even though the specification refers to the AutoVuTM automatic license plate recognition (ALPR) system, including SharpX cameras, provided by the Appellant- which is not a generic computer-and further describes in detail example implementations of the parking data acquisition hardware, which can include: license plate and context cameras 115, a tire camera 120, and associated adapter 176, a GPS unit 125, and a trunk unit.” Appellant also argues on Page 53 of the Brief, “The Examiner has failed to explain why the combination of the recited elements would be a generic computer, as opposed to a particular machine.” Lastly Appellant argues on page 51 of the Brief “The claims recite additional elements that amount to significantly more than the alleged Judicial Exceptions under Step 2B.” 

(2)	Examiner’s Reply, This argument should be rejected by the Board. Appellant’s argument is not persuasive for the following reasons:
Appellants appear to argue that the 35 U.S.C. 101 should be reversed in view of the Examiners contention that the claims as a whole do not integrate the Judicial Exception into a practical application and that the claims were not interpreted in light of the specification and there are no further discussions of the components and how they are generic and lastly that they additional elements amount to significantly more. Examiner respectfully disagrees. As previously recited above, per the MPEP 2106.05(f) Mere Instructions to Apply An Exception, the courts have also identified limitations that did not integrate a judicial exception into a practical application: Merely reciting the words "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea. Examiner interprets that the parking hardware including the processors, parking acquisition hardware, server and memory, are applying instructions in order to reach the end result of detecting a parking violation. Using a computer or other machinery in its ordinary capacity for economic or other task (e.g., to receive, store, or transmit data) after the abstract idea does not integrate a judicial exception into a practical application or provide significantly more (see at least MPEP 2106.05(f)). The judicial exception of a mental process is to perform the idea in the human mind, which was already stated that the abstract idea of generating a parking violation was able to be done without any hardware. The user (any person) is able to sit at a bench in front of some parking meters and take data of a first vehicle that parks there. The data can include the license plate, make, model, and time paid for on the meter and then wait the allotted time. After the allotted time, the user can come back to the first meter and check if there is a vehicle there. Once taking the data, the user compares with previous data to check if any data matches and once finding a match, compares the times to check if there is a violation. The abstract idea can be done with a pencil and a piece of paper, which shows that the hardware mentioned, “a wireless interface; a data interface; a processor’ a parking enforcement server’ a mobile parking enforcement device’ a parking data acquisition hardware” are considered additional elements that are generic computers to apply the Judicial Exception through instructions of processing, sending, and computing. Further, the claims were interpreted in light of the Specification which led to this conclusion of an mental process abstract idea. The parking data acquisition hardware consists of cameras and a GPS, which just indicates a time and location of the parked vehicle. The hardware is just used to apply the Judicial Exception through instructions. Further Per the MPEP 2106.05(g) recites examples given by the courts as insignificant extra-solution activity, such as: “Obtaining information about transactions using the Internet to verify credit card transactions”, “Consulting and updating an activity log” and other examples. These examples are court decisions that were considered mere data gathering and further displaying the data which is similar to what the claim set describes. The claim set describes an interface to communicate with a server to receive past data and is displayed on the interface. Taking current data through the parking data acquisition hardware, and further storing the data in the memory. All this consists of “obtaining, updating, sending, receiving,” steps which shows insignificant extra-solution activity. The application appears to have a generic computers for mere data gathering with insignificant extra solution activity with the end result being a determination of a parking violation. Since the final Office action clearly rejects the claim limitations under 35 U.S.C. 101, the Board should reject Appellant’s argument. 
Since it has been established that the rejection of claims 1-9, 11-22, & 24-28 as being rejected under 35 U.S.C 101 is proper, it is respectfully request that the Board affirm the rejection of record. For the above reasons, it is believed that the rejections of claims 1-9, 11-22, & 24-28 under 35 U.S.C 101 should be sustained.



(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
/MACEEH ANWARI/Primary Examiner, Art Unit 3663                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.